internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------- -------------------------------- ------------------------------------------- - - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-114296-10 date august city ------------------------------------------------- ----------------------------------------------------------- trust state dear ---------------- --------------------------------------------------------------------------------- ------------------ ------------ this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of the city requesting rulings that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code issue and that the trust is not required to file an annual income_tax return issue on date the internal_revenue_service issued a favorable private_letter_ruling to the city under sec_115 of the code plr regarding a_trust established by the city to fund post-employment health insurance for eligible retirees under the health benefit plan funded by this trust a retiree may elect to continue his coverage under the city’s group health insurance plan or to purchase coverage from another insurance carrier the trust which was the subject of the december ruling reimburses a retiree for his health care expenses according to a formula based on years_of_service the specific facts and representations submitted by the city with respect to the december ruling are incorporated by reference with respect to the current ruling the city represents the following facts plr-114296-10 facts the trust was established by the city to fund an implicit rate subsidy the purpose of the trust is to allow retired city employees who elect to continue their health care coverage under the city’s group health insurance_policy to pay the same premiums as are charged for current employee coverage the board_of trustees the board is responsible for the administration and management of the trust including investment of trust assets the board is composed of the treasurer the finance director and a council member of the city as well as two residents of the city appointed by and serving at the pleasure of the city council the trust instrument may be amended at any time by an ordinance adopted by the city council upon recommendation of the board the city represents that the trust provision allowing for retroactive amendments will be deleted under the terms of the trust instrument only the city may make contributions to the trust the board holds all fiduciary powers necessary to carry out the purposes of the trust including investment management and control of trust assets trust assets are used to make periodic_payments to the city for reimbursement of its retiree implicit rate subsidy the amount of which is actuarially determined according to the governmental accounting standards board gasb and the income and earnings_of the trust are used to pay trust expenses and fees and offset future contributions by the city before trust termination and except for trust administrative expenses trust assets may not be used or diverted for any purpose other than to fund the retiree health insurance subsidy for the exclusive benefit of the city and its retirees the board may terminate the trust at any time by executing a written instrument upon termination and after satisfaction of all trust liabilities any remaining assets shall be returned to the city in no event may trust assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 law and analysis issue sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from plr-114296-10 gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health was excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participated in the organization nor benefited more than incidentally from the organization the trust was established and is maintained by the city to provide a special rate subsidy that allows retired employees to obtain health insurance under the city’s group policy at the same premium rates as are charged to cover active employees providing such a benefit to former public employees constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 the provision of health insurance to its retired employees satisfies the obligation of the city under its retiree health benefit plan to provide that benefit thus the income of the trust accrues to the benefit of the city which is a political_subdivision of the state no private interests participate in or benefit from the operation of the trust other than as providers of goods and services any amounts remaining in the trust after the satisfaction of all trust liabilities including reasonable fees and expenses shall be returned to the city the benefit to retired city employees is incidental to the public benefit see revrul_90_74 law analysis issue sec_301_7701-1 of the procedure and administration regulations provides in part that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 through -4 unless a provision of the code provides for special treatment of that organization plr-114296-10 sec_301_7701-4 of the regulations provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the city contributes money to the trust to fund its retiree implicit rate subsidy the board is charged with protecting and conserving trust assets for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of a business for profit if the trust is recognized as a separate_entity under sec_301_7701-1 then it will be treated as an ordinary_trust under sec_301_7701-4 sec_6012 provides that every trust having taxable_income for the tax_year or having gross_income of dollar_figure or more for that year regardless of the amount of taxable_income must file a return with respect to income taxes under subtitle a conclusion based solely on the facts and representations submitted by the city and as of the date the proposed amendment to the trust agreement is adopted we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 assuming that it is a separate_entity under sec_301_7701-1 we conclude that the trust is classified as an ordinary_trust under sec_301_7701-4 sec_6012 does not require a_trust without taxable_income to make a return of income when gross_income is less than dollar_figure because the trust’s income is excludable from gross_income under sec_115 we rule that the trust is not required by sec_6012 to file an annual income_tax return except for the specific rulings above no opinion is expressed or implied regarding the federal tax consequences of the facts of this case under any other provision of the code specifically no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax treatment of the trust's income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits plr-114296-10 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes
